Name: Commission Regulation (EU) 2016/178 of 10 February 2016 amending Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council as regards removal from the Union list of certain flavouring substances (Text with EEA relevance)
 Type: Regulation
 Subject Matter: foodstuff;  food technology;  trade policy;  consumption;  health;  marketing
 Date Published: nan

 11.2.2016 EN Official Journal of the European Union L 35/6 COMMISSION REGULATION (EU) 2016/178 of 10 February 2016 amending Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council as regards removal from the Union list of certain flavouring substances (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1334/2008 of the European Parliament and of the Council of 16 December 2008 on flavourings and certain food ingredients with flavouring properties for use in and on foods and amending Council Regulation (EEC) No 1601/91, Regulations (EC) No 2232/96 and (EC) No 110/2008 and Directive 2000/13/EC (1), and in particular Articles 11(3) and 25(3) thereof, Having regard to Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (2), and in particular Article 7(4) thereof, Whereas: (1) Annex I to Regulation (EC) No 1334/2008 lays down a Union list of flavourings and source materials approved for use in and on foods and their conditions of use. (2) Commission Implementing Regulation (EU) No 872/2012 (3) adopted the list of flavouring substances and introduced that list it in Part A of Annex I to Regulation (EC) No 1334/2008. (3) That list may be updated in accordance with the common procedure referred to in Article 3(1) of Regulation (EC) No 1331/2008, either on the initiative of the Commission or following an application submitted by a Member State or by an interested party. (4) The Union list of flavourings and source materials contains a number of substances for which the European Food Safety Authority (EFSA) has not completed the evaluation or it has requested additional scientific data to be provided for completion of the evaluation. For four of these substances, namely, vetiverol (FL No 02.214), vetiveryl acetate (FL No 09.821), 2-acetyl-1,4,5,6-tetrahydropyridin (FL No 14.079), and 2-propionyl pyrroline 1 % vegetable oil triglycerides (FL No 14.168), the persons responsible for placing these flavouring substances on the market have now withdrawn the application. Therefore, these flavouring substances should be removed from the Union list. (5) With regard to substance methyl-2-mercaptopropionate (FL No 12.266), the person responsible for placing it on the market has indicated that it no longer supports its use. Therefore, this flavouring substance should be removed from the Union list. (6) Part A of Annex I to Regulation (EC) No 1334/2008 should therefore be amended accordingly. (7) Article 1 of Commission Regulation (EU) No 873/2012 (4) laid down transitional measures for food containing flavouring substances which were lawfully placed on the market or labelled prior to 22 October 2014 in order to ensure a smooth transition in the market. An equivalent additional transitional period should be provided for food containing those five substances in order to enable food business operators to adapt to the requirements laid down in this Regulation. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part A of Annex I to Regulation (EC) No 1334/2008 is amended in accordance with the Annex to this Regulation. Article 2 Foods containing the flavouring substances vetiverol (FL No 02.214), vetiveryl acetate (FL No 09.821), methyl-2-mercaptopropionate (FL No 12.266), 2-acetyl-1,4,5,6-tetrahydropyridin (FL No 14.079), and 2-propionyl pyrroline 1 % vegetable oil triglycerides (FL No 14.168), which are lawfully placed on the market or labelled prior to 6 months after the date of entry into force of this Regulation but which do not comply with Part A of Annex I to Regulation (EC) No 1334/2008 may be marketed until their date of minimum durability or use by date. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 31.12.2008, p. 34. (2) OJ L 354, 31.12.2008, p. 1. (3) Commission Implementing Regulation (EU) No 872/2012 of 1 October 2012 adopting the list of flavouring substances provided for by Regulation (EC) No 2232/96 of the European Parliament and of the Council, introducing it in Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council and repealing Commission Regulation (EC) No 1565/2000 and Commission Decision 1999/217/EC (OJ L 267, 2.10.2012, p. 1). (4) Commission Regulation (EU) No 873/2012 of 1 October 2012 on transitional measures concerning the Union list of flavourings and source materials set out in Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council (OJ L 267, 2.10.2012, p. 162). ANNEX In Part A of Annex I to Regulation (EC) No 1334/2008, the following entries are deleted: 02.214 Vetiverol 89-88-3 1866 10321 2 EFSA 09.821 Vetiveryl acetate 117-98-6 1867 11887 2 EFSA 12.266 Methyl-2-mercaptopropionate 53907-46-3 EFSA 14.079 2-Acetyl-1,4,5,6-tetrahydropyridin 27300-27-2 2 EFSA 14.168 2-Propionyl pyrroline 1 % vegetable oil triglycerides 133447-37-7 1605 2 EFSA